Case: 2:18-cv-00692-MHW-EPD Doc #: 37 Filed: 11/02/18 Page: 1 of 1 PAGEID #: 192



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



Brian Garrett, et al.,

             Plaintiffs,


      V.                                       Civii Action 2:18-cv-692

                                               Judge Michaei H. Watson
The Ohio State University,
                                               Magistrate Judge Deavers
             Defendant.

                                     ORDER


       On October 26, 2018, Plaintiffs filed an Amended Complaint.   EOF No.

33.   The filing of the Amended Complaint renders Defendant's motion to

dismiss, ECF No. 23, MOOT.      The Clerk is DIRECTED to remove ECF No. 23

from the Court's pending motions list.

       IT IS SO ORDERED.



                                         ilCHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT
